Citation Nr: 9931736	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder with panic disorder and obsessive compulsive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1992 to July 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for anxiety disorder and awarded a rating of zero 
percent.  In a June 1999 rating decision, the RO awarded a 
rating of 50 percent for anxiety disorder with panic disorder 
and obsessive-compulsive disorder, effective from the date of 
the day following the veteran's separation from service.  The 
issue of whether the veteran is entitled to a rating in 
excess of 50 percent remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In the Department of Veterans Affairs (VA) Form 9 which the 
veteran filed in September 1998, the veteran raised the issue 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to his 
service-connected disability (TDIU).  The record before the 
Board does not indicate that the claim for TDIU has been 
adjudicated by the RO.  That claim is referred to the RO for 
appropriate action, including sending the veteran an 
application for TDIU if one has not already been sent.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from anxiety disorder with panic 
disorder and obsessive compulsive disorder is manifested by 
panic attacks, with somatic complaints of headache, 
dizziness, chest pain and heart palpitations, dizziness, 
nausea, and vomiting, and by obsessive rituals such as 
repetitive hand washing and checking of locks.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent, for 
anxiety disorder with panic disorder and obsessive compulsive 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from anxiety disorder with panic disorder and obsessive 
compulsive disorder within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran had recurrent 
complaints of chest pain, shortness of breath, dizziness, hot 
flashes, and gastrointestinal symptoms such as nausea and 
vomiting.  A treatment record dated in August 1996 contains 
an impression of panic attack.  Subsequently dated service 
medical records contain diagnoses of anxiety disorder.

The veteran was granted entitlement to service connection for 
anxiety disorder by the RO's November 1997 rating decision.  
Initially, the associated disability was rated zero percent 
disabling.  The RO assigned rating of 50 percent for the 
veteran's neuropsychiatric disability, effective from the 
time of the veteran's separation from service, by its June 
1999 rating decision.  In rating the veteran's disability, 
the RO utilized Diagnostic Code 9400.  Under that diagnostic 
code, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, one's own occupation, or own name.

During the VA examination in December 1998, the veteran 
reported that he could sometimes go a month without having a 
panic attack.  He stated that at other times, he may have one 
or two panic attacks per day for the same period of time.  
During such attacks, his heart raced, he felt hot, had chest 
pain, and felt as though he was going to stop breathing.  He 
also reported having obsessive rituals, poor appetite, and 
depression.  He denied sleep impairment and suicidal 
ideation.  On mental status examination, the veteran was 
casually groomed and readily conversant.  Although he 
appeared anxious, his speech was generally within normal 
limits in both rate and rhythm.  His mood was anxious, with 
affect appropriate to content.  His thought processes and 
associations were logical and tight.  No loosening of 
associations or confusion was noted.  No gross impairment of 
memory was observed.  The veteran was fully oriented.  He had 
no complaints of hallucinations.  No delusional material was 
noted.  His insight and judgment were adequate.  On a scale 
use to measure overall function (GAF), the examiner assigned 
a score indicative of serious symptoms such as serious 
obsessional rituals, or serious impairment of social and 
occupational functioning, such as lack of friends and 
inability to keep a job.

The veteran testified in April 1999 that he had daily panic 
attacks with physical symptoms of headaches, dizziness, and 
heart palpitations.  He also reported having frequent mood 
swings.  However, he reported getting along well with people 
and having friends.  His wife testified that he appeared to 
be in constant pain and was not able to work.

Records of private outpatient treatment records show that the 
veteran had complaints of panic attacks and obsessive 
rituals.  However, a private psychiatrist consistently 
reported that the veteran was open, friendly, and 
cooperation.  He expressed his thoughts and feelings 
appropriately.  There was no indication of a thought 
disorder.  He was oriented and did not show recent or remote 
memory impairment.  He showed average intellectual 
functioning.

VA outpatient treatment records show a disability picture 
consistent with the one discussed above.  Recently, the 
veteran has had complaints of headache, photophobia, 
phonophobia, double vision, ringing ears, dizziness, 
palpitations, nausea, and vomiting.  Such records do not show 
deficiencies in judgment, thinking, or mood, illogical or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation,  neglect of personal 
appearance or hygiene, or difficulty adapting to stressful 
circumstances, such as those in a work-like setting.

The Board has reviewed the entire record and finds no 
evidence that the criteria for a rating in excess of 50 
percent have been met.  The clinical records and evaluative 
reports contained in the claims folder do not show that the 
veteran has occupation and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to the symptoms 
listed in the criteria for a 70 percent rating. Rather, his 
neuropsychiatric disorder is manifested by panic attacks, 
with somatic complaints of headache, dizziness, chest pain 
and heart palpitations, dizziness, nausea, and vomiting.  In 
additional he has some disability from obsessive-compulsive 
rituals such as repetitive hand washing, hair combing, and 
lock checking.  Although such symptoms cause some social or 
industrial impairment, as reflected by the current rating, 
they do not cause deficiencies in most areas.  For example, 
the veteran testified that he gets along well with people, 
and the examination reports show unimpaired thought processes 
and adequate insight and judgment.  Although the veteran 
testified in April 1999 that he had daily panic attacks, the 
medical records do not support this testimony.  Rather, the 
report of the December 1998 VA examination report indicates 
that he can go for as much as a month without a panic attack, 
and the treatment records of March 1999 indicate that he had 
had three panic attacks since November 1998.  The Board 
concludes that the criteria for a schedular rating in excess 
of 50 percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the veteran's mental disorder as well as 
the current clinical manifestation and the effect the 
disability may have on his earning capacity.  38 C. F. R. 
§§ 4.1, 4.2 (1999).  The Board has also considered 38 C.F.R. 
§ 4.7, which provides for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In the absence of a disability picture 
approximating the symptomatology described in the criteria 
for a 70 percent rating,  the veteran's overall disability 
picture from anxiety disorder with panic disorder and 
obsessive compulsive disorder, as discussed above, does not 
more closely approximate the criteria for the next higher 
schedular rating of 70 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent or extended hospitalization for his anxiety 
disorder, or is it shown that the disorder so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Finally, there 
is no evidence that the impairment resulting solely from the 
veteran's neuropsychiatric disorder warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from anxiety 
disorder with panic disorder and obsessive-compulsive 
disorder is adequately compensated by the 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

A rating in excess of 50 percent for anxiety disorder with 
panic disorder and obsessive compulsive disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

